{¶ 16} I concur with the majority as to the analysis and disposition of this case. I write separately to indicate that I also base my decision on the fact that the jury compensated appellant for his medical bills, which seems to indicate that the jury finds the appellant's trips to the doctor to be necessary. In other words, the jury found the appellant credible regarding his necessity to receive medical treatment for pain.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Stark County, Ohio is reversed on the issue of pain and suffering only and the matter is remanded to said court for trial on said issue.